Walker, J. An accommodation acceptor, like a surety on a promissory note, cannot be heard to say that there was no consideration received by him. That such acceptance or indorsement as surety, gives the paper of the drawer of a bill, or the principal in a note, credit with the person to whom the bill is negotiated, or to whom the note is drawn, is a sufficient consideration to bind the acceptor of the bill, or the surety on the note. It is usually the credit of the acceptor or surety, that enables the drawer or maker to procure money or property on the instrument, and it would be unjust to permit the acceptor or surety to avoid payment because he had not himself received the consideration for which it was given, but had enabled another to procure it, who could not have done so without his indorsement. And the fact that the person receiving the instrument knew that he was an accommodation acceptor, can make no difference, as he had put his name on the paper, and sent it into the world, and thereby given it credit, which may have alone rendered it valuable in the market. If the holder gives a bona fide consideration for it, he has a right to recover against the accommodation acceptor, whether he got the money for which it was negotiated or not. Edw. on Bills, 316 ; 3 Esp. R. 46. This is known and acted upon in the commercial world, it is believed almost without exception, as well as by most of the legal profession. In this case, there is nothing disclosed by the record, such as fraud, payment, or any other fact which would authorize a court to decide in favor of appellant, but the law and facts are clearly with the appellee, and in the absence of any error in the record the judgment of the court below must be affirmed. Judgment affirmed.